IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE

       KATHY GORDON v. BY-LO MARKETS, INC., DBA BY-LO #10

                 Appeal from the Circuit Court for Grainger County
                     No. 8368-111      Rex Henry Ogle, Judge




             No. E2009-02436-COA-R3-CV - FILED OCTOBER 5, 2010




C HARLES D. S USANO, JR., concurring.


      I concur in the result reached by the majority opinion.


                                                _______________________________
                                                CHARLES D. SUSANO, JR., JUDGE